Jane Good Morning.Welcome to our Third quarter Fiscal Year 2008 webcast for CHDT Corp. (Symbol: CHDO.OB).I’m Jane Klein. Before proceeding, I would like to remind you that during this call, we will make projections or forward-looking statements regarding items such as future market opportunities and the company’s performance.Such statements are covered by the Private Litigation Securities Reform Act of 1995, as amended.These projections or statements are just predictions and involve risks and uncertainties such that actual events or financial results may differ materially from those we have forecasted. As a result, we can make no assurances that any projections of future events or financial performance will be achieved.Words like “expect,” “anticipate,” “project,” “hope,” and similar words are forward looking statements. For a discussion of important risk factors that could cause actual events or financial results to vary from these forward-looking statements, please refer to The "Risk Factors" section in our current SEC reports. Risk factors include among others: the extraordinary uncertainty of current economic conditions, the uncertain prospects of a micro-cap consumer product company in such an economic environment, the impact on corporate finance and funding under current economic conditions, the costs of maintaining sales in the current economic downturn, and the impact of the federal government to the current recession and changes in that approach with a pending change in national leadership. Any forward-looking statements represent our views only as of today and should not be relied upon as representing our views as of any subsequent date. While we may elect to update forward-looking statements at some point, we specifically Disclaim any obligation to do so. And Now I would like to introduce our Chairman, Howard Ullman Thank you, Jane.Good afternoon. Our Third quarter results indicate that our current strategy is working, even in these uncertain economic times, as we posted our first quarterly profit in company history.We generated a little more than $3,000,000 in gross revenues and have a current order backlog of approximately four million dollars. This gives us an excellent start for the fourth Quarter.Keep in mind last year for all of Fiscal year 2007 we generated $2.8 million in revenues so this quarter has surpassed all of FY2008 gross revenues. While consumer spending continues to remain slow, we believe the strength of our brands and the quality of our productshave resulted in good product placement at retail, although we still have not reached the penetration level our team is planning for. In other words, our strategy of offering innovative products, to diverse markets, appears to be working. We have placed STP-branded products in automotive retailers, online retailers, as well as two national warehouse clubs. The automotive accessory industry has slowed and because of this, STP® product sales for the year are less than we anticipated. As the industry rebounds and our salesimprove commensurately, we expect this trend to correct itself. We will again attend the AAPEX, a major automotive aftermarket show in Las Vegas next week, where we will display our STP-branded tool line as well as our eco-i-lite programs. Our Capstone Lighting division continues to expand its product line with the addition of our Eco-i-Lite multi functional light, as well as new innovative book lights. Our new Black Box Innovations division and its line of TAKE products, which consists of the Personal Pocket Safe and Secret Dairy, have received positive feedback from retailers and consumers purchasing on our website at www.takeanyware.com.We expect our Take line of products to reach retail shelves during the first and second quarters of FY 2009 and Black Box Innovations has additional product launches planned throughout FY2009. Needless to say our new program launches will be governed by retail conditions, in short, we will release the new product launches when the retail community is ready to review and act upon new product introductions. This fourth quarter FY 2008 is expected to be our strongest sales quarter of the year as well as another profitable quarter. So where does this put our company in regards to our efforts to achieve sustained profitability? Firstly we have strong product positioning at various retail levels but we cannot forecast the economic environment in the U.S. for FY2009.If current conditions do not worsen, we anticipate the 1st and 2nd Quarters FY2009 to be greater in operational profits than prior years because of the success of our product placement efforts in FY2008. We are anticipating the Take line of products will be on the shelf in Q1 and Q2 of FY2009. Our management team is standing firm on their approach to building consistent performance, quarter to quarter.While the extraordinary economic turmoil and uncertainty of changes in national leadership create an unpredictable environment, we remain optimistic about our current strategy. Let’s now focus on some of the 3rd quarter financial details and then field investor questions: The
